internal_revenue_service department of the treasury index number washington dc cc dom p si 1-plr date jan legend date date state u this responds to a letter dated date submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts x elected to be treated as an s_corporation effective date as of date however x was ineligible to be an s_corporation solely due to a failure_to_file with state certain amendments to x's articles of incorporation that were required to eliminate x’s second class of stock those amendments to x's articles of incorporation were filed with state on date consistent with the treatment of x as an s_corporation as may be required all of the shareholders of x have consented to any adjustments cc dom p si 1-plr law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period of inadvertent ineffectiveness of the s election agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness the corporation is treated as an s_corporation during the period specified by the secretary conclusion based solely on the representations made we conclude that x was ineligible to elect to be an s_corporation as of date we also conclude that the circumstances resulting in the ineffectiveness of x's s election were inadvertent therefore x will be treated as an s_corporation effective date and thereafter provided x's s_corporation_election is not otherwise terminated and provided the shareholders of x make any required adjustments except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described under any other provision of the code in particular no opinion is expressed as to whether x made an otherwise valid subchapter_s_election under sec_1362 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent as provided by a power_of_attorney on file in this office a copy of this letter is being sent to your dok cc dom p si 1-plr authorized representative th yel david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
